Case: 21-51162       Document: 00516379995           Page: 1      Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                                July 1, 2022
                                    No. 21-51162
                                                                              Lyle W. Cayce
                                  Summary Calendar
                                                                                   Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Israel Mireles,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:21-CR-188-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Israel Mireles has moved to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Mireles has filed
   responses.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51162      Document: 00516379995           Page: 2   Date Filed: 07/01/2022




                                     No. 21-51162


          The record is not sufficiently developed for a fair evaluation of Mir-
   eles’s claims of ineffective assistance of counsel; we therefore decline to con-
   sider them without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, relevant portions of the record, and
   Mireles’s responses. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, the motion
   to withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Mireles’s
   motion for appointment of counsel is DENIED. See United States v. Wag-
   ner, 158 F.3d 901, 902–03 (5th Cir. 1998).




                                          2